UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



  KRISHNA VENKATA MELNATTUR,
         Plaintiff,

                   v.                                      Civil Action No. 20-3013 (JDB)

  UNITED STATES CITIZENSHIP AND
  IMMIGRATION SERVICES, et al.,
         Defendants.



                                  MEMORANDUM OPINION

       Plaintiff Krishna Venkata Melnattur filed this action against the United States Citizenship

and Immigrations Services (“USCIS”) and high-level agency officials, alleging that USCIS denied

his immigration visa petition in violation of its own regulations, the Administrative Procedure Act,

and the Fifth Amendment’s Due Process Clause. See Compl. [ECF No. 1] ¶¶ 33–50. Before the

Court is defendants’ motion to transfer this case, pursuant to 28 U.S.C. § 1404(a), to either the

Eastern District of Missouri or the District of Nebraska and to extend their time for responding to

plaintiff’s complaint.   For the reasons set forth below, the Court will grant both motions,

transferring this case to the District of Nebraska and extending defendants’ time to respond until

21 days after this case is docketed in that court.

                                            Background

       Krishna Melnattur is a doctor currently employed as a laboratory researcher in

neurobiology at the Washington University School of Medicine in St. Louis, Missouri. See Defs.’

Combined Mot. to Transfer Venue & for Extension of Time (“Gov’t Mot.”) Ex. A [ECF No. 4-2]




                                                     1
at 1, 5–6. 1 Dr. Melnattur is a citizen of India and currently holds an H1-B temporary worker visa

authorizing his employment in the United States. Compl. [ECF No. 1] ¶¶ 1–2. On May 29, 2020,

Dr. Melnattur filed an Immigrant Petition for Alien Workers (Form I-140) with USCIS, seeking

an EB-1 visa as an “alien of extraordinary ability.” Id. ¶¶ 3–4; see also 8 C.F.R. § 204.5(h); 8

U.S.C. § 1153(b)(1)(A). Dr. Melnattur’s petition was assigned to the Nebraska Service Center

(“NSC”), located in Lincoln, Nebraska, for processing and adjudication. See Pl.’s Mem. in Opp’n

to Defs.’ Mot. to Transfer (“Pl.’s Opp’n”) [ECF No. 5] at 6; Gov’t Mot. Ex. A.

         A noncitizen seeking an EB-1 visa on the grounds of “extraordinary ability” must submit

evidence demonstrating either a “one-time achievement (that is, a major, international recognized

award)” or three of ten listed criteria suggesting the petitioner’s “extraordinary ability.” 8 C.F.R.

§ 204.5(h)(3); see also 6 USCIS Policy Manual, pt. F, ch. 2 § B(2). Alongside his initial petition,

Dr. Melnattur submitted evidence that he contended satisfied five of these ten criteria. Compl. ¶ 7.

But USCIS was not convinced. On June 23, 2020, the NSC issued a Request for Evidence,

informing Dr. Melnattur that it considered only two of the criteria met and asking for additional

evidence to support the other three criteria he had argued were satisfied. Id. ¶¶ 7–8; Gov’t Mot.

Ex. B at 3–5. Dr. Melnattur timely complied with this request. Compl. ¶ 9. Nonetheless, USCIS

issued a Decision denying his visa petition on the grounds that he had not satisfied a required third

criteria of eligibility. Id. ¶ 10; Gov’t Mot. Ex. A.




         1
          Although both USCIS’s “Decision” denying plaintiff’s petition and its earlier “Request for Evidence” to
Dr. Melnattur were referenced in plaintiff’s complaint, these documents are only before the Court as exhibits to the
government’s transfer motion. See Gov’t Mot. Ex. A (Decision); Gov’t Mot. Ex. B [ECF No. 4-3] (Request for
Evidence). Plaintiff has not contested the accuracy of these exhibits. The Court will thus treat them as part of the
pleadings for purposes of deciding this motion. Cf. Vanover v. Hantman, 77 F. Supp. 2d 91, 98 (D.D.C. 1999)
(“[W]here a document is referred to in the complaint and is central to plaintiff’s claim, such a document attached to
the motion papers may be considered [in deciding the motion].” (citing Greenberg v. The Life Ins. Co. of Va., 177
F.3d 507, 514 (6th Cir.1999))).

                                                              2
         On October 20, 2020, Dr. Melnattur brought the present lawsuit against USCIS, then-

Acting Director Kenneth Cuccinelli, 2 and Loren Miller, the director of the NSC. Compl. at 1. He

alleges a host of errors in USCIS’s consideration of his petition, see Compl. ¶¶ 13–16, such that,

he contends, USCIS’s denial of his petition was arbitrary, capricious, and contrary to law in

violation of the Administrative Procedure Act, see id. ¶ 37. Dr. Melnattur also alleges that USCIS

failed to issue a notice of intent to deny his petition as required by 8 C.F.R. § 103.2(b)(16)(i), see

Compl. ¶¶ 47–49, and that, by “fail[ing] to give [him] a meaningful opportunity to challenge this

denial,” the agency violated his due process rights under the Fifth Amendment to the U.S.

Constitution, id. ¶ 44. On December 22, 2020, defendants filed the instant motion to transfer Dr.

Melnattur’s suit to either the District of Nebraska or the Eastern District of Missouri and also to

extend the deadline for responding to plaintiff’s complaint. See Gov’t Mot. [ECF No. 4]. Briefing

on this motion is now complete, and the question is ripe for adjudication.

                                                 Legal Standard

         “For the convenience of parties and witnesses, in the interest of justice, a district court may

transfer” a civil action “to any other district where it might have been brought.” 28 U.S.C.

§ 1404(a). A district court has broad “discretion . . . to adjudicate motions for transfer according

to an ‘individualized, case-by-case consideration of convenience and fairness.’” Ngonga v.

Sessions, 318 F. Supp. 3d 270, 274 (D.D.C. 2018) (quoting Stewart Org., Inc. v. Ricoh Corp., 487

U.S. 22, 29 (1988)). The moving party bears the burden of establishing that transfer is warranted

under § 1404(a). Aracely, R. v. Nielsen, 319 F. Supp. 3d 110, 127 (D.D.C. 2018).




          2
            Pursuant to Federal Rule of Civil Procedure 25(d), if a public officer named as a party to an action in his
official capacity ceases to hold office, the Court will automatically substitute that officer’s successor. See Fed. R.
Civ. P. 25(d). Hence, the Court substitutes USCIS Director Ur M. Jaddou for Kenneth Cuccinelli.

                                                               3
        The inquiry under § 1404(a) is “two-fold.” Wei Lai Dev. LLC v. USCIS, Civ. A. No. 21-

887 (RDM), 2021 WL 2073403, at *3 (D.D.C. May 24, 2021). First, the court must determine

whether plaintiff could have brought suit in the transferee court. See id. This question “turns on

the general venue statue, 28 U.S.C. § 1391.” Gyau v. Sessions, Civ. Case No. 18-407, 2018 WL

4964502, at *1 (D.D.C. Oct. 15, 2018). Then, the court determines whether the proposed transfer

is “in the interest of justice,” 28 U.S.C. § 1404(a), by “‘balanc[ing] a number of case-specific

factors[]’ related to both the public and private interests at stake.” Douglas v. Chariots for Hire,

918 F. Supp. 2d 24, 31 (D.D.C. 2013) (quoting Stewart Org., 487 U.S. at 29).

                                                  Analysis

        The government asks this Court to transfer the instant action to either the Eastern District

of Missouri (where plaintiff resides) or the District of Nebraska (where the NSC is located). The

District of Columbia, the government contends, “has little, if any, connection to this case because

none of the challenged events occurred here and Plaintiff does not reside here.” Defs.’ Combined

Mem. in Supp. of Mot. to Transfer Venue & Mot. for Extension of Time (“Gov’t Mem.”) [ECF

No. 4-1] at 1. Dr. Melnattur resists this proposed transfer, arguing that his suit has substantial

connections to this District because of defendants’ operations here, their alleged “direction” of the

denial of his petition, and their supervision of the guidelines and procedures governing the

adjudication of such petitions. See Pl.’s Opp’n at 3, 8.

        The Court agrees with the government. As dozens of other courts in this District have held

in materially identical cases, 3 this case “could have and should have been filed” in a different


         3
           See, e.g., PSV Enters., LLC v. USCIS, No. 20-cv-2287 (KBJ), 2021 WL 2115251 (D.D.C. May 25, 2021);
Wei Lai, 2021 WL 2073403; Pengbo Li v. Miller, Civ. A. No. 20-1122 (EGS), 2021 WL 1124541 (D.D.C. Mar. 24,
2021); Ike v. USCIS, Case No. 20-cv-1744 (CRC), 2020 WL 7360214 (D.D.C. Dec. 15, 2020); EfficientIP, Inc. v.
Cuccinelli, Case No. 1:20-cv-01455 (TNM), 2020 WL 6683068 (D.D.C. Nov. 12, 2020); Wolfram Alpha LLC v.
Cuccinelli, 490 F. Supp. 3d 324 (D.D.C. 2020); Gyau, 2018 WL 4964502; Ngonga, 318 F. Supp. 3d 270. In addition,
another substantial chunk of similar suits involving delays in processing (as opposed to denials of) immigration

                                                           4
forum. Ike v. USCIS, Case No. 20-cv-1744 (CRC), 2020 WL 7360214 (D.D.C. Dec. 15, 2020).

For the reasons set forth below, the Court will grant the government’s motion to transfer this case

to the District of Nebraska and to extend the deadline for responding to plaintiff’s complaint.

  I.     Venue in Transferee Courts

         The first step in assessing a motion to transfer under § 1404(a) is to determine whether the

case “might have been brought” in the transferee court by determining if venue would be proper

there under 28 U.S.C. § 1391. 4 See Wei Lai, 2021 WL 2073403, at *3. In this case, the answer is

yes with respect to both proposed transferee courts.

         Suits against “an agency of the United States” or against “employee[s] of the United

States . . . acting in [their] official capacity” may be brought in any “district in which (A) a

defendant in the action resides, (B) a substantial part of the events or omissions giving rise to the

claim occurred, . . . or (C) the plaintiff resides.” 28 U.S.C. § 1391(e). Plaintiff currently resides



petitions have also been uniformly transferred out of this District. See Akinyode v. U.S. Dep’t of Homeland Sec.,
Civ. A. No. 21-110 (JDB), 2021 WL 3021440 (D.D.C. July 16, 2021); Claros v. Cowan, Civ. A. No. 21-609 (JEB),
2021 WL 1820209 (D.D.C. May 6, 2021); Bahena v. Renaud, Civ. A. No. 21-291 (RDM), 2021 WL 1820232 (D.D.C.
May 6, 2021); Pasem v. USCIS, Case No. 20-cv-344 (CRC), 2020 WL 2514749 (D.D.C. May 15, 2020); Aishat v.
U.S. Dep’t of Homeland Sec., 288 F. Supp. 3d 261 (D.D.C. 2018).
          4
            It is necessary to touch on the propriety of venue in this District. Transfer under § 1404(a) is only
appropriate if venue is also proper in the district in which the suit is initially brought; otherwise, 28 U.S.C. § 1406(a)
is the appropriate mechanism for transfer. See generally Atl. Marine Const. Co., Inc. v. U.S. Dist. Ct. for W. Dist. of
Tex., 571 U.S. 49, 55–57, 59–60 (2013). The residence of employees of the United States sued in their official capacity
“is determined on the basis of the official residence of the federal officer or agency.” Bourdon v. U.S. Dep’t of
Homeland Sec., 235 F. Supp. 3d 298, 304 (D.D.C. 2017) (quoting Franz v. United States, 591 F. Supp. 374, 377
(D.D.C. 1984)). But although USCIS used to be headquartered in Washington, D.C., the agency recently moved its
headquarters to Camp Springs, Maryland, effective December 2020. See Wei Lai, 2021 WL 2073403, at *3 n.5;
Bahena v. Renaud, No. CV 21-291 (RDM), 2021 WL 1820232, at *2 (D.D.C. May 6, 2021). Since neither party has
challenged the propriety of venue in this District, see Defs.’ Reply in Supp. of Mot. to Transfer Venue (“Gov’t Reply”)
[ECF No. 6] at 2 (“There is no dispute Plaintiff has named Defendants residing in this District.”), the Court deems
any argument to the contrary waived. And even if venue were improper in the District of Columbia, neither the result
of this motion nor the Court’s reasoning would change: § 1406(a) also permits a court to transfer a case “to any district
or division in which it could have been brought” “if it be in the interest of justice,” 28 U.S.C. § 1406(a), and the
framework for assessing a transfer under § 1406(a) is essentially identical to that under § 1404(a), see, e.g., Bahena,
2021 WL 1820232, at *2; cf. Claros v. Cowan, No. CV 21-609 (JEB), 2021 WL 1820209, at *1 (D.D.C. May 6, 2021)
(“[A]lthough Plaintiffs and Defendants disagree about whether venue is proper in this District, the Court need not
wade into that controversy today. Instead, it will proceed with the § 1404(a) transfer framework . . . .”).

                                                                5
in St. Louis, Missouri, located in the Eastern District of Missouri. See Gov’t Mem. at 3; see also

Pl.’s Opp’n at 5 (acknowledging that “Plaintiff lives in the State of Missouri”). Venue thus would

be proper in that district under § 1391(e)(1)(C).

       Venue would also be proper in the District of Nebraska. Defendant Loren Miller is the

Director of the NSC located in Lincoln, Nebraska. E.g. Compl. ¶ 22. Miller thus “resides” in

Nebraska for venue purposes, as that is where “[his] official duties are performed.” See Lamont

v. Haig, 590 F.2d 1124, 1128 n.19 (D.C. Cir. 1978). In addition, Dr. Melnattur’s petition was

processed and adjudicated by the NSC in Nebraska, meaning “a substantial part of the events or

omissions giving rise” to this claim occurred in that state. See PSV Enters., LLC v. USCIS, No.

20-cv-2287 (KBJ), 2021 WL 2115251 (D.D.C. May 25, 2021); Pengbo Li v. Miller, Civ. A. No.

20-1122 (EGS), 2021 WL 1124541 (D.D.C. Mar. 24, 2021). Venue is thus doubly proper in the

District of Nebraska.

       Having established the propriety of venue in both the Eastern District of Missouri and the

District of Nebraska, the Court now turns to whether it is in the interest of justice to transfer this

case to either proposed of those courts.

 II.   The Balance of Public and Private Interests

       In assessing the justice of a proposed transfer under § 1404(a), the Court balances private

and public interest factors implicated by the transfer. See Bourdon, 235 F. Supp. 3d at 305. Courts

in this District weigh six private interest factors when considering a motion to transfer: “(1) the

plaintiff’s choice of forum, (2) the defendant’s choice of forum, (3) where the claim arose, (4) the

convenience of the parties, (5) the convenience of the witnesses, and (6) the ease of access to

sources of proof.” Wolfram Alpha LLC v. Cuccinelli, 490 F. Supp. 3d 324, 331 (D.D.C. 2020)

(citing Aftab v. Gonzalez, 597 F. Supp. 2d 76, 80 (D.D.C. 2009)). There are then three public

                                                      6
interest factors to consider as well: “(1) the transferee court’s familiarity with the governing laws

and the pendency of any related actions; (2) the relative congestion of calendars in each court; and

(3) the local interest in resolving the controversy.” Akinyode v. United States Dep’t of Homeland

Sec., Civ. A. No. 21-110 (JDB), 2021 WL 3021440, at *5 (D.D.C. July 16, 2021) (citing Aguilar

v. Michael & Sons Servs., Inc., 292 F. Supp. 3d 5, 11 (D.D.C. 2017)). The Court takes these two

sets of factors in turn.

            a. Private Interest Factors

        When considering the transfer of a lawsuit, “courts typically defer heavily to plaintiffs’

choice of forum.” Id. at *3; see also Aftab, 597 F. Supp. 2d at 80 (“[P]laintiff’s choice of forum

is given paramount consideration.” (quoting Air Line Pilots Ass’n v. Eastern Air Lines, 672 F.

Supp. 525, 526 (D.D.C.1987))). But courts do not afford such deference unthinkingly. Rather,

the deference accorded a plaintiff’s choice “is lessened when the plaintiff’s choice is not the

plaintiff’s home forum, and is at its nadir when the ‘plaintiff’s forum choice lacks meaningful ties

to the controversy and [has] no particular interest in the parties or subject matter,’” Wei Lai, 2021

WL 2073403, at *4 (quoting S. Utah Wilderness All. v. Norton, 315 F. Supp. 2d 82, 86 (D.D.C.

2004)); see also PSV Enters., 2021 WL 2115251, at *3 (“[D]eference is ‘weakened’ when . . .

there is no meaningful ‘nexus between the case and the plaintiff’s chosen forum.’” (quoting Fed.

Hous. Fin. Agency v. First Tenn. Bank Nat’l Ass’n, 856 F. Supp. 2d 186, 192 (D.D.C. 2012))).

Such is the case here.

        Plaintiff resides in the Eastern District of Missouri, yet he has chosen to bring suit several

hundred miles away from his home. This reduces the deference accorded his choice. Moreover,

“when the forum preferred by the plaintiff is not his home forum, and the defendant prefers the

plaintiff’s home forum, then there is little reason to defer to the plaintiff’s preference.” Claros,

                                                      7
2021 WL 1820209, at *2 (first emphasis added) (citation omitted). In addition, there is no

meaningful connection between Dr. Melnattur’s claims and the District of Columbia.                   As

addressed in greater depth below, Dr. Melnattur’s petition was handled and decided exclusively in

Nebraska, and he has made no credible allegation of any action in the District of Columbia that

had any bearing on the errors alleged in this suit. In light of plaintiff’s choice to sue in a forum far

from his home and without a meaningful nexus to the claims in this suit, the Court’s deference to

plaintiff’s chosen forum is “at its nadir.” Wei Lai, 2021 WL 2073403, at *4.

        Relatedly, a defendant’s choice of forum is typically granted deference only when they can

“‘establish that the added convenience and justice of litigating in their chosen forum overcomes’

any deference to the Plaintiffs’ choice of venue.” Claros, 2021 WL 1820209, at *2 (quoting Tower

Labs, Ltd. v. Lush Cosms. Ltd., 285 F. Supp. 3d 321, 326 (D.D.C. 2018)). Seeing as plaintiff’s

choice of venue here receives no deference and defendants seek transfer either to plaintiff’s home

forum or to the forum in which the claim arose, defendants’ choice of forum in this case merits

some deference.

        The place in which plaintiff’s claim arose, however, is first among equals when weighing

the private interest factors. See Bourdon, 235 F. Supp. 3d at 305 (noting that where the plaintiff’s

claims arose was “of predominant importance”); see also Wolfram Alpha, 490 F. Supp. 3d at 331

(“The location of activities giving rise to the action weighs heavily in favor of transfer.”).

“Transfer is favored when ‘the material events that form the factual predicate of a plaintiff’s claim

did not occur in his chosen forum.’” Aishat v. U.S. Dep’t of Homeland Sec., 288 F. Supp. 3d 261,

269 (D.D.C. 2018) (quoting Douglas, 918 F. Supp. 2d at 32).

        “[I]n APA cases like this one, the underlying claim typically arises ‘where the

decisionmaking process occurred.’” McAfee, LLC v. USCIS, No. 19-cv-2981 (DLF), 2019 WL

                                                       8
6051559, at *1 (D.D.C. Nov. 15, 2019) (quoting Gyau, 2018 WL 4964502, at *2). In general,

“[t]he decisionmaking process for adjudicating . . . visa applications occurs in USCIS service

centers around the country,” Pasem v. USCIS, Case No. 20-cv-344 (CRC), 2020 WL 2514749, at

*3 (D.D.C. May 15, 2020), and plaintiff concedes that his petition was “assigned to [the NSC].”

Pl.’s Opp’n at 6. Moreover, both the June 23rd Request for Evidence and September 22nd

Decision were printed on NSC letterhead, list a return address in Lincoln, Nebraska, and were

signed by defendant Loren Miller, Director of the NSC. See Gov’t Mot. Ex. A; Gov’t Mot. Ex. B.

Although plaintiff’s complaint studiously avoids mentioning where his petition was processed, it

is clear to the Court that Dr. Melnattur’s petition was handled, adjudicated, and denied at the NSC

in Nebraska. This suit, which challenges only the handling, adjudication, and denial of plaintiff’s

petition, thus arose in Nebraska. See Compl. ¶¶ 13–16 (articulating objections to how NSC

adjudicators assessed the evidence submitted); see also Pengbo Li, 2021 WL 1124541, at *4

(“[T]he claims arose primarily in the District of Nebraska because NSC is the center that processed

and denied Plaintiffs’ petition. . . . [A]ny alleged error concerning this decision would have been

committed by NSC in the District of Nebraska.” (internal quotation marks and citations omitted)).

       Notwithstanding this straightforward analysis, plaintiff posits two connections between his

suit and this District. Neither is persuasive, and both smack of an attempt to “manufacture venue

. . . . [b]y naming high government officials as defendants,” Cameron v. Thornburgh, 983 F.2d

253, 256 (D.C. Cir. 1993), or by “recasting local determinations as ‘broad national policy

directives,’” PSV Enters., 2021 WL 2115251, at *3 (quoting EfficientIP, Inc. v. Cuccinelli, Case

No. 1:20-cv-01455 (TNM), 2020 WL 6683068, at *3 (D.D.C. Nov. 12, 2020)).

       Plaintiff first argues that “[t]he denial of [his] immigration application was directed by

these Defendants operating from this district.” Pl.’s Opp’n at 5; accord id. at 3 (“[The] erroneous


                                                    9
denial of Plaintiff’s I-140 petition . . . [was] directed by the Defendant agencies.”). But there are

simply no allegations in plaintiff’s complaint that anyone in the District of Columbia even knew

about, let alone participated in, the adjudication of Dr. Melnattur’s petition. This Court will not

credit conclusory assertions that appear for the first time in an opposition to a motion to transfer;

after all, “[i]t is well-settled . . . that a plaintiff may not amend his complaint in a brief in opposition

to a motion[.]” Patel v. Ambit Grp., No. CV 18-2985 (RDM), 2019 WL 4472124 (D.D.C. Sept.

17, 2019) (citing Arbitraje Casa de Cambio, S.A. de C.V. v. U.S. Postal Serv., 297 F. Supp. 2d

165, 170 (D.D.C. 2003)). In the absence of any actual allegations of case-specific “direction” by

D.C.-based officials in the complaint, this contention fails.

        Plaintiff cites Stewart v. Azar, 308 F. Supp. 3d 239 (D.D.C. 2018), for the proposition that

“‘[f]ederal-agency action that occurs [in D.C.] can provide meaningful ties to support retention’

of a case in the D.D.C.” Pl.’s Opp’n at 3 (quoting Stewart, 308 F. Supp. 3d at 247). While this is

a true statement of law, it does not apply here. The plaintiffs in Stewart were Medicaid enrollees

suing to challenge the federal government’s approval of a new Medicaid program in Kentucky.

Stewart, 308 F. Supp. 3d at 244. In denying the government’s motion to transfer, Judge Moss

found that “D.C.-based agency officials drafted, signed, and disseminated [a challenged letter]”

and that “those same agencies worked with Kentucky to develop, and ultimately approve [the

challenged program].”         Id. at 247.       This “heavy, personal involvement by District-based

government officials” was what supported retention of the case. Id. (cleaned up) (quoting

Wilderness Soc’y v. Babbitt, 104 F. Supp. 2d 10, 13–14 (D.D.C. 2000)). Plaintiff has alleged no

analogous facts here. 5



        5
          The same is true of another case plaintiff cites for the “ties” between D.C. and this lawsuit: Greater
Yellowstone Coal. v. Bosworth, 180 F. Supp. 2d 124 (D.D.C. 2001). See Pl.’s Opp’n at 8. In that case, environmental
groups challenged the issuance of a cattle-grazing permit on national forest land near Yellowstone National Park.

                                                            10
         Plaintiff also argues that this District is the proper forum because “Defendants were directly

involved in establishing the guidelines under which immigrant applications are reviewed.” Pl.’s

Opp’n at 4; accord, e.g., id. at 7 (“[D]irectives related to the approval and denial of EB-1 visas

came from USCIS headquarters in D.C.”). Relatedly, he objects to the characterization of

Nebraska as the locus of his claim on the ground that his petition “was . . . assigned to [the NSC]

by default based on the policies . . . formulated within [the District of Columbia].” Id. at 6.

         To the extent Dr. Melnattur suggests an “undisclosed agency-level shift in policy” affecting

the adjudication of his petition, PSV Enters., 2021 WL 2115251, at *3, such a claim is, again,

entirely unsupported by allegations in his complaint. And if the suggestion is that venue is

appropriate in D.C. simply because generally-applicable guidelines for handling immigration

petitions were crafted in D.C., 6 this too fails to establish that Dr. Melnattur’s case arose in this

District. Although general guidance documents (such as the Adjudicator’s Field Manual, see

Compl ¶ 6) and USCIS’s case assignment protocol are technically D.C.-based policies which

affected the processing of Dr. Melnattur’s petition, the mere fact that a policy was promulgated in

Washington is insufficient to support venue in this District for a suit challenging a particular

agency action. See Pengbo Li, 2021 WL 1124541, at *4 (rejecting a similar argument). To hold

otherwise would render this District the appropriate forum for a massive swath of lawsuits with

only the most tenuous connection to conduct actually occurring here. Rather, what matters is the

locus of the decisionmaking process on Dr. Melnattur’s petition. See, e.g., Gyau, 2018 WL


Greater Yellowstone Coal., 180 F. Supp. 2d at 125. In support of their claims, the plaintiffs submitted a declaration
from a former Department of the Interior official stating not only that senior officials had discussed the challenged
permit but also that “[t]hree of the meetings addressing the . . . permit occurred at the Forest Service’s headquarters
in Washington, D.C.” See id. at 127. By contrast, Dr. Melnattur has neither pled nor put forward evidence suggesting
that USCIS leadership ever discussed his visa application.
          6
            Plaintiff offers no support for his claim that the relevant case assignment policy was actually formulated in
the District of Columbia. But, as the claim is unavailing either way, the Court will assume arguendo that any relevant
policy has a nexus to this District.

                                                               11
4964502, at *2 (“[T]o determine where the claim arose in cases brought under the APA, courts

generally focus on where the decisionmaking process occurred—here, the Eastern District of

Virginia, where USCIS interviewed plaintiffs, adjudicated their petition, and denied their appeal.”

(internal quotation marks omitted)); see also Trout Unlimited v. U.S. Dep’t of Agric., 944 F. Supp.

13, 18 (D.D.C. 1996) (granting transfer away from D.C. because “[t]he decision-making process

at both the forest and regional level occurred in Colorado, not in Washington, D.C., and not as a

result of a directive from a [D.C.] agency”).

       Crucially, the present suit does not challenge the validity of any agency-level policy. The

facts pled relate only to the NSC’s handling of Dr. Melnattur’s own petition, and the relief

requested solely concerns the adjudication of that one petition. See Compl. at 9 (asking the Court

to “declare that USCIS’s decision[] to deny [Dr. Melnattur’s petition] was unlawful” and to

“[o]rder USCIS to approve [the petition]”). Indeed, the Court understands Dr. Melnattur’s claim

to rest squarely on the correctness of the agency’s policies; he objects only to the allegedly

erroneous application of the guidelines in his case. And “when the implementation of a policy is

at issue, and that implementation took place in a different judicial district, venue is more

appropriately laid in that other district.” Pasem, 2020 WL 2514749, at *4 (cleaned up) (quoting

Huskey v. Quinlan, 785 F. Supp. 4, 7 (D.D.C. 1992)); see also Wei Lai, 2021 WL 2073403, at *4

(“Simply put, Plaintiffs are not challenging the validity or existence of any USCIS rule; they are

challenging the decision rendered by the California Field Office to deny their petition and

application. That challenge is more appropriately brought in that jurisdiction.”).

       Finally, the private interest factors related to convenience weigh slightly in favor of

transfer. To begin with, Missouri and, to a lesser extent, Nebraska, will be more convenient for

the parties. Plaintiff argues that “[d]efendants’ maintenance of offices in D.C. . . . outweigh[s] the


                                                     12
residence of one Plaintiff in Missouri,” Pl.’s Opp’n at 5, but the Court is unpersuaded. The federal

government has litigators standing by across the country to defend precisely this kind of lawsuit,

and although plaintiff skates over the hardship of litigating this case several hundred miles and a

time zone away from home, it would undoubtedly be more convenient for Dr. Melnattur to pursue

this case in Missouri or even Nebraska. See Aishat, 288 F. Supp. 3d at 270 (“Plaintiff resides in

[the transferee court], so he ‘cannot reasonably claim to be inconvenienced by litigating in [his]

home forum.’” (quoting Tower Labs, 285 F. Supp. 3d at 326)).

       Furthermore, any relevant evidence will be located in Nebraska. “In a case involving

review of an agency action, ‘the location of witnesses is not a significant factor,’ but ‘the location

of the administrative record, however, carries some weight.’” Aftab, 597 F. Supp. 2d at 83 (D.D.C.

2009) (cleaned up) (quoting Sierra Club v. Flowers, 276 F. Supp. 2d 62, 69 (D.D.C. 2003)). This

principle applies here: “because this matter arises under the APA, [Dr. Melnattur’s] claims will

most likely be resolved based on the administrative record without the need for discovery or

testimony.” Akinyode, 2021 WL 3021440, at *4. The vast majority of the administrative record

related to Dr. Melnattur’s petition was created and likely will be located in Nebraska, and even if

plaintiff does seek witness testimony, the individuals most likely to have relevant information

(other than Dr. Melnattur himself) are NSC personnel located in Nebraska. See Pengbo Li, 2021

WL 1124541, at *5.

       In sum, the private interest factors weigh strongly in favor of transferring this case away

from the District of Columbia. The Eastern District of Missouri is more convenient for plaintiff,

but every other private interest factor is either neutral or weighs in favor of Nebraska.




                                                     13
            b. Public Interest Factors

        The Court now turns to the three public interest factors: “(1) the transferee court’s

familiarity with the governing laws and the pendency of any related actions; (2) the relative

congestion of calendars in each court; and (3) the local interest in resolving the controversy.”

Akinyode, 2021 WL 3021440, at *5.

        As for the first factor, when an action is governed solely by federal law, “[t]he transferee

district is presumed to be equally familiar with the federal laws governing [the plaintiff’s] claims.”

Wolfram Alpha, 490 F. Supp. 3d at 335 (alterations in original) (quoting Aftab, 597 F. Supp. 2d

at 83). “That principle applies even to federal administrative law cases, despite the relative

concentration of such cases in [the District of Columbia].” Akinyode, 2021 WL 3021440, at *5

(quoting Ike, 2020 WL 7360214, at *3). This factor is thus neutral with respect to the proposed

transfer.

        The Court next considers the congestion on the dockets of each relevant court. It can be

“difficult to assess” this factor accurately, id., as “statistics provide, at best, only a rough measure

of the relative congestion of the dockets,” id. (quoting United States v. H&R Block, Inc., 789 F.

Supp. 2d 74, 84 (D.D.C. 2011)); see also Wolfram Alpha, 490 F. Supp. 3d at 337 (“[T]hese

statistics may be influenced by factors other than congestion, such as, for example, difference in

the types of cases that are likely to be filed in each district.” (citing Aishat, 288 F. Supp. 3d at

271)). Based on available data, however, this factor weighs slightly in favor of retaining this case

in the District of Columbia. As of June 30, 2021, this District had 396 cases pending per judgeship,

while that figure was 452 in the Eastern District of Missouri and 449 in the District of Nebraska.

See U.S. District Courts—National Judicial Caseload Profile (June 30, 2021) at 2, 59, 61, available

at https://www.uscourts.gov/statistics/table/na/federal-court-management-statistics/2021/06/30-1.

                                                      14
Likewise, civil cases in this District move faster on average, taking 4.8 months between filing and

disposition compared to 8 months in the Eastern District of Missouri and 7.1 months in Nebraska.

Id. Thus, the relative congestion of the relevant districts slightly favors the District of Columbia,

though “none of the various districts at issue here have such enormous backlogs and congestion

that transfer would not be in the public interest.” Pasem, 2020 WL 2514749, at *3.

        The Court must also, however, consider future congestion. If plaintiffs are permitted to

“manufacture venue in the District of Columbia,” Cameron, 983 F.2d at 256, then “this District

could become deluged with immigration cases,” Wolfram Alpha, 490 F. Supp. 3d at 335. Of

course, this concern, standing alone, is no reason to transfer a case. If this District truly were the

optimal forum for these cases, then the accompanying congestion would simply be an

inconvenience concomitant to the judicial responsibility to hear and decide cases. But as the

reasoning above (and the unanimous conclusion of the judges in this District) demonstrates, this

District is not the best forum for this category of lawsuits. This factor, then, is a wash, with perhaps

a slight tilt in favor of retention.

        The final public interest factor to consider—indeed, the “public interest factor of most

importance,” Bourdon, 235 F. Supp. 3d at 308—is “the local interest in deciding local

controversies at home,” Wolfram Alpha, 490 F. Supp. 3d at 338. In general, “[c]ontroversies

should be resolved in the locale where they arise,’” and “[t]his policy rationale applies equally to

the judicial review of an administrative decision which will be limited to the administrative

record.” Trout Unlimited, 944 F. Supp. at 19 (citations omitted). In assessing this factor, courts

take into account a variety of considerations, including “where the challenged decision was made;

whether the decision directly affected the citizens of the transferee state; the location of the

controversy[;] . . . whether the controversy has some national significance; and whether there was


                                                      15
personal involvement by a District of Columbia official.” Bourdon, 235 F. Supp. 3d at 308

(quoting Otay Mesa Prop. L.P. v. U.S. Dep’t of Interior, 584 F. Supp. 2d 122, 126 (D.D.C. 2008)).

       The same factors that led the Court to conclude that Dr. Melnattur’s claim arose in

Nebraska also support Nebraska’s local interest in deciding this case. As discussed above, it is

beyond dispute that the “challenged decision was made” in Nebraska, and Dr. Melnattur has failed

to allege “personal involvement” by a D.C. official. Relatedly, Nebraska is the “location of the

controversy,” a fact made particularly clear by the relief plaintiff seeks: an order declaring events

occurring in Nebraska unlawful and compelling USCIS employees in Nebraska to take new actions

in Nebraska. See Compl. at 9. This is a surefire indication that this controversy is Nebraskan

rather than one local to the District of Columbia. See, e.g., PSV Enters., 2021 WL 2115251, at *4

(finding that Nebraska had a stronger local interest because the plaintiff sought “relief that

‘ultimately involves a determination of whether [NSC] should be compelled to’ approve PSV’s

applications” (quoting Aftab, 597 F. Supp. 2d at 84))); Bourdon, 235 F. Supp. 3d at 309 (noting

that one “fact[] point[ing] toward the local nature of this controversy” was that “Plaintiff asks this

Court to compel action . . . that would occur in Florida” (citing Abusadeh v. Chertoff, Civ. A. No.

06-2014 (CKK), 2007 WL 2111036 (D.D.C. July 23, 2007))). Missouri too has a (somewhat

weaker) local interest in this case, as the challenged decision “directly affected” Dr. Melnattur, a

“citizen[] of” Missouri.

       Plaintiff says that his case is one of “national significance,” arguing that the relief he seeks

“will not only directly affect him” but will have ramifications for the “countless numbers of other

visa applicants [who] have been impacted by these directives.” Pl.’s Opp’n at 8. Yet this argument

is belied by the terms of his own complaint: Dr. Melnattur requests only case-specific relief, and

he has not actually challenged any nationwide policy or “directive.” Other than the conclusory


                                                     16
statement quoted above, plaintiff provides no support for how a victory in this lawsuit will affect

anyone other than him. To be sure, the Court acknowledges that this is a case of immense

significance for Dr. Melnattur. That, however, is the extent of it. “In a case that challenges an

adverse decision on a single visa petition, the issue is not of national significance, but ‘presents an

issue of far more limited importance.’” Wolfram Alpha, 490 F. Supp. 3d at 339 (quoting Ngonga,

318 F. Supp. 3d at 277).

       Thus, one public interest factor is neutral, one is mixed but weighs slightly against transfer,

and the “most important[t]” factor, Bourdon, 235 F. Supp. 3d at 308, strongly supports transfer.

Docket congestion in Nebraska and Missouri is roughly equal, and although both fora have an

interest in deciding this case, the Court deems Nebraska’s “local interest” much stronger than

Missouri’s. The public interest factors, then, like the private interest factors, favor transferring

this case to the District of Nebraska.

                                             Conclusion

       To sum up: The private and public interest factors both weigh strongly in favor of a transfer

out of this District. The only factor even somewhat favoring retention of this case is the slightly-

less-severe congestion in this Court compared to the two proposed transferee courts, and even then,

the Court is reluctant to open a floodgate for administrative challenges with little or no connection

to this District. As between the proposed transferee courts, the District of Nebraska is the superior

forum. Although Missouri would be most convenient for plaintiff and also possesses a moderate

local interest in the case due to plaintiff’s residency there, Nebraska, as the situs of the challenged




                                                      17
action, the holder of the strongest local interest in the dispute, and the location of all relevant

witnesses and evidence, is the optimal venue for this litigation.7

         For the foregoing reasons, the Court will grant the government’s motion to transfer. It will

also extend the government’s time to respond to plaintiff’s complaint until twenty-one days after

this case is docketed in the District of Nebraska. A separate Order will issue on this date.




                                                                                                    /s/
                                                                                           JOHN D. BATES
                                                                                      United States District Judge
Dated: August 23, 2021




         7
           In deciding between the two proposed transferee courts, the Court has also considered Dr. Melnattur’s
representation that he believes his residence is “immaterial” to the present inquiry, instead focusing on where the claim
arose and where the “processing of this case took place.” See Pl.’s Opp’n at 5. Of course, a plaintiff cannot waive a
factor the court must consider, but this representation nonetheless suggests a willingness to incur whatever
inconvenience might arise from litigation in a forum other than the Eastern District of Missouri. In addition, the
Court’s choice of Nebraska over Missouri was influenced by a desire to decide like cases alike within this District.
As two essentially identical cases have been transferred to the District of Nebraska in the past year, see PSV Enters.,
2021 WL 2115251; Pengbo Li, 2021 WL 1124541, doing the same here maintains important consistency between
materially identical cases.

                                                               18